Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/681,844 filed on 11/13/2019, and to information disclosure statement, IDS, also filed on 11/13/2019. 
Claims 1-15 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2018-219039 filed 11/22/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 11/13/2019are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (U.S. PG Publication 2011/0155485) in view of Buckhout et al. (U.S. PG Publication 2017/0288286) and Wood et al. (U.S. PG Publication 2009/0317695) 
Regarding Claim 1, 2 and 8 Tsurumi discloses an electrical storage device and a method to provide the electrical storage device (Tsurumi paragraph 0009), the electrical storage device considered equivalent to battery, and the battery is mounted on a vehicle (Tsurumi paragraph 0016), the battery comprising a battery case including an electrically conductive material (Tsurumi paragraph 0017) and configured to be attached to a body of the vehicle so as to electrically connect to the body of the vehicle (Tsurumi paragraph 0016, 0045); the main current is supplied from the lithium ion battery to an inverter device via  the positive-side main relay (Tsurumi paragraph 0061) to supply electric power to electrical equipment on-board the vehicle. Tsurumi discloses a negative terminal (Tsurumi paragraph 0071) equivalent to the minus terminal, but is silent about a ground 
Tsurumi is silent about a ground member that is attached to a minus terminal (i.e. negative terminal). Buckhout discloses a battery pack (Buckhout paragraph 0033) configured to power vehicle components (Buckhout paragraph 0035), and a negative terminal of each battery can be grounded by connecting the tray, considered the lower part of the housing, such as by grounding brackets (Buckhout paragraph 0077), the ground brackets considered equivalent to the grounding member. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Tsurumi by the disclosure of Buckhout  (Buckhout paragraph 0077) and included a grounding member, such as the brackets of Buckhout to facilitate the electrical connection of the negative terminal (i.e. minus terminal) to the housing for grounding purpose of the battery through the housing that is electrically connected to the vehicle.  According to the MPEP this is considered the use of known technique to improve similar devices (method or product) in the same way (MPEP 2143 I C). 
Tsurumi is silent about a plus terminal cover that covers the plus terminal as recited in claim 1 or a minus terminal cover as recited in claim 2. Wood discloses a battery module of plurality of battery cells (Wood paragraph 0005, 0020) having covers or guards wherein each guard 30 covers a negative terminal 42 and positive terminal 44 of a cell 22 and is held on the terminals 42 and 44 with a snap-fit (Wood Fig. 5, paragraph 0026). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Tsurumi by the disclosure of Wood and made a cover for the positive terminal, i.e. the plus terminal, and the negative terminal, i.e. a minus terminal, in order to protect the terminals as taught by Wood (Wood paragraph 0026). According to the MPEP this is the use of known technique to improve similar devices (method or product) in the same way (MPEP 2143 I C).
In the battery of Tsurumi as modified by the grounding brackets of Buckhout and the plus terminal guard of Wood, considered equivalent to the plus terminal cover, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the grounding bracket 330 of Buckhout (Buckhout paragraph 0077) cover and hold in place the terminal cover 30 disclosed by Wood when coupled in the battery since such a configuration would hold the terminal guard 30 
 Regarding Claim 3 and 10 Tsurumi discloses the battery and method providing of comprising a battery case including an electrically conductive material (Tsurumi paragraph 0017) and configured to be attached to a body of the vehicle so as to electrically connect to the body of the vehicle (Tsurumi paragraph 0016, 0045) through a conductive module base (Tsurumi paragraph 0045) considered equivalent to the claimed battery bracket to fix the battery case to the vehicle body.
Regarding Claim 4 and 11 Tsurumi is silent about the direction of alignment of the battery conductive module base, equivalent to the battery bracket, is in longitudinal direction of the vehicle. However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have changed the direction of alignment of the conductive module base in the longitudinal direction of the vehicle since shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.)
Regarding Claim 5 and 12 in the battery of Tsurumi as modified by the terminal cover of Wood, Wood discloses the terminal cover 30 includes both the positive terminal cover and the negative terminal cover (Wood Fig. 5).
Regarding Claim 6 and 13 Buckhout discloses the ground brackets, considered equivalent to the ground member are attached by nut and bolt and are therefore detachably connected to the battery housing (Buckhout Fig. 15). 

    PNG
    media_image1.png
    661
    666
    media_image1.png
    Greyscale

Buckhout Fig. 15 partially reproduced
  
Regarding Claim 7 and 14 Buckhout is silent about the ground brackets, considered equivalent to the ground member, include a tongue section that covers a projected portion of the plus terminal cover. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cells of Tsurumi as modified by the terminal cover of Wood by the disclosure Buckhout and covered a portion of the plus terminal (i.e. positive terminal) cover for fixing the terminal cover in place.  
Regarding Claim 9 Wood discloses the terminal cover 30 covers both the positive terminal and the negative terminal (Wood Fig. 5, paragraph 0020). However, it would have been obvious to a person of ordinary skill in the art to have made them into two separate covers that abut each .
 
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurumi et al. (U.S. PG Publication 2011/0155485) in view of Buckhout et al. (U.S. PG Publication 2017/0288286) and Wood et al. (U.S. PG Publication 2009/0317695) and further in view of Kameyama et al. (U.S. Patent 5,576,516)
The discussion of Tsurumi, Buckhout and Wood as applied to claim 1 and 8 above is fully incorporated here and is relied upon for the limitation of claim 15. 
Regarding Claim 15 the battery of Tsurumi (Tsurumi paragraph 0009) as modified by the bracket of Buckhout (Buckhout paragraph 0035, 0077) and the guard or cover of Wood (Wood Fig. 5, paragraph 0026) disclose the method of connection of the ground bracket, i.e. electrical conductor, of Buckhout (Buckhout0035, 0077) and the terminal guard or cover of Woods (Wood Fig. 5, paragraph 0026), but is silent about a method of disconnecting an electrical conductor from a minus terminal (i.e. negative terminal) of the battery, and releasing a cover of a plus terminal (i.e. positive terminal) and disconnecting the plus terminal. Kameyama discloses a cover of battery connecting terminal which can be mounted or dismounted in an easy way (Kameyama col. 2 lines 56-59); and to disconnect the batteries one only needs to loosen and remove the nuts or the like with the cover body being detached from the cover base, hence the cover body will in no way be an obstacle to the disconnection operation (Kameyama col.3 lies 66-67; col. 4 lines 1-3). Thus, the method of Kameyama facilitates the disconnection of the terminal without obstacles. Therefore, it 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722